Citation Nr: 1424765	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  07-31 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than November 21, 1994, for the award of service connection and compensation for post-traumatic stress disorder (PTSD).

2.  Entitlement to a higher initial disability rating for PTSD, currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision of the RO that granted service connection for PTSD evaluated as 30 percent disabling effective November 21, 1994.  The Veteran timely appealed for a higher initial rating and for an earlier effective date.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected disabilities render him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On November 21, 1994, VA likely received the Veteran's informal claim for service connection for PTSD, a month prior to receipt of a formal claim. 

2.  There was no pending claim prior to November 21, 1994, pursuant to which service connection for PTSD could have been awarded.

3.  The RO assigned compensation for PTSD, effective from the date of service connection.

4.  For the rating period prior to April 23, 2013, the Veteran's PTSD has been manifested by moderate difficulty in occupational functioning, depressed mood, and chronic sleep impairment; symptoms on par with the level of severity contemplated by the higher ratings, such as moderately severe impairment in social and occupational functioning, flattened affect, anger, impaired abstract thinking, disturbances of mood and motivation, and difficulties in establishing and maintaining effective work and social relationships, have not been demonstrated.

5.  For the period from April 23, 2013, the Veteran's PTSD has been manifested by symptoms such as depression, sleep impairment, irritability, intrusive thoughts, exaggerated startle response, memory problems, and detachment from others-all resulting in moderate-to-moderately severe difficulties in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 21, 1994, for the award of service connection and compensation for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).

2.  The criteria for an initial disability rating in excess of 30 percent, for the rating period prior to April 23, 2013, for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for a 50 percent disability rating, for the period from April 23, 2013, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Through a March 2006 letter, the RO notified the Veteran of the evidence needed to establish an earlier effective date for the award of service connection for PTSD.  This document served to provide notice of the information and evidence needed to substantiate the claim.
  
The Veteran's claims also arise from his disagreement with the initial evaluation assigned following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to the claims have been obtained, to the extent possible.  The RO provided the Veteran with appropriate VA examinations, and there is no evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined.  The Board finds the examination reports to be thorough and adequate upon which to base a decision with regard to the claim for a higher initial disability rating.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Earlier Effective Date 

The Veteran contends, in essence, that he is entitled to an effective date earlier than November 21, 1994, for the award of service connection and compensation for PTSD.

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b).  The effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).   

VA recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant). The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

Here, the Veteran first filed a formal claim for service connection for PTSD on December 21, 1994, and indicated that he received treatment for PTSD in November 1994.  In an August 1995 rating decision, the RO denied service connection for PTSD because there was no confirmed diagnosis (failure to report for VA examination) and the evidence failed to establish that a stressful experience actually occurred.  The Veteran was notified of this decision, and he appealed. The Board remanded the matter for further development in January 1998, January 2001, January 2003, and in June 2005.  Service connection was ultimately established for PTSD.

In a December 2006 rating decision, the RO assigned an effective date of November 21, 1994, for the award of service connection for PTSD.  The Veteran appealed for an earlier effective date.

The Board notes that the RO has indicated that the Veteran's claim was actually received November 21, 1994, although the receipt date-stamp reflects December 21, 1994.  In order to give the Veteran the benefit of the doubt, the Board has accepted the Veteran's written statement of treatment in November 1994 as an informal claim for service connection for PTSD.  Because the Veteran's formal claim was received within one year of receipt of the informal claim, the date of receipt of the Veteran's informal claim is accepted as the date of claim-that is, November 21, 1994.

The Board notes that, since the date of the Veteran's discharge from active service in October 1971 and prior to November 21, 1994-the date of receipt of the Veteran's original claim for service connection, the Veteran had not submitted any communication indicating an intent to apply for service connection for PTSD, which would constitute a pending claim.  38 C.F.R. § 3.155.   Hence, there was no pending claim prior to November 21, 1994, pursuant to which benefits could be granted.

Since the adjudicated claim for service connection for PTSD was received in 1994, more than one year following separation from service, as a matter of law, the effective date can be no earlier than the date of receipt of the claim.  38 C.F.R. § 3.400(b). 

Accordingly, the proper effective date can be no earlier than the date of receipt of the claim for service connection-that is, November 21, 1994.  The same result is reached under the criteria for a claim to reopen, 38 C.F.R. § 3.400(r). 

The effective date of the award of compensation for PTSD, cannot precede the effective date of the grant of service connection.

In this case, the Board notes that the RO has assigned compensation for PTSD, from the date of the grant of service connection.  That date is the actual date of receipt of the claim on November 21, 1994.

Because the weight of the evidence is against the grant of an effective date earlier than November 21, 1994, reasonable doubt does not arise and the claim for an effective date earlier than November 21, 1994, for the award of service connection and compensation for PTSD is denied.

III.  Higher Initial Rating for PTSD

In a December 2006 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, effective November 21, 1994, based on evidence that the Veteran experienced a mild level of impairment in social and occupational functioning; and noted that the Veteran was then incarcerated.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of PTSD.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

Rating Criteria

The criteria for rating mental disorders was revised during the course of the appeal, in November 1996.  Under former Diagnostic Code 9411, a 30 percent evaluation is warranted when there is definite impairment in the ability to establish or maintain effective and wholesome relationships with people; and psychoneurotic symptoms resulting in such reductions in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  

A 50 percent rating requires that the ability to establish or maintain effective or favorable relationships with people be considerably impaired; and that reliability, flexibility, and efficiency levels be so reduced by reason of psychoneurotic symptoms as to result in considerable industrial impairment.  

A 70 percent evaluation is warranted where the ability to establish or maintain effective or favorable relationships with people is severely impaired; and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain and retain employment.  

A 100 percent evaluation requires that attitudes of all contacts except the most intimate be so adversely affected as to result in virtual isolation in the community; and there be totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes (such as fantasy, confusion, panic, and explosions of aggressive energy) associated with almost all daily activities resulting in a profound retreat from mature behavior.  The Veteran must be demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132 including Diagnostic Code 9411 (1995).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (hereinafter, the Court) stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other psychiatric rating terms were "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons or bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the General Counsel of the VA concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large." VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 1991).

VA revised the criteria for evaluation of mental disorders, effective on November 7, 1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  The revised rating criteria are not applicable to the rating period prior to their effective date.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 (2004).  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula. 

Under that formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Analysis

Psychiatric evaluation of the Veteran in November 1994 reflects that he was not competent to stand trial at the time, but likely was to be restored in the foreseeable future.  The Veteran reported chronic flashbacks of Vietnam that have been increasing in frequency.  He described severe impairment in his continuous memory.  Mental status examination in November 1994 revealed that the Veteran's affect was markedly labile, and his mood was irritable.  His thought processes were notable for disorganization and disjointedness at times.  He was paranoid, and believed the evaluator was attempting to degrade him.  The Veteran described auditory hallucinations, and described his thoughts as racing.  He denied any current suicidal ideation.  He was oriented to date, time, place, and person.  He had impairment in his immediate and short-term memory.  The Veteran admitted to regular use of alcohol and crack cocaine.  The evaluator opined that the Veteran suffered from mental illnesses-i.e., bipolar disorder, PTSD, crack cocaine dependence, and alcohol dependence.

Records show that the Veteran was hospitalized for an evaluation period from June 1995 to September 1995.  He did not complain of flashbacks or symptoms consistent with PTSD during the hospitalization.  Mental status examination revealed that his concentration ability was mildly impaired, and his thought processes were mildly tangential.  There was no evidence of obsession, and no paranoid misperceptions.  The Veteran denied auditory hallucinations.  His affect was constricted.  With regard to his memory, the Veteran could register 3/3 objects immediately, but could only recall 2/3 objects after three minutes.  There was no evidence of dangerous behaviors.  The Veteran denied suicidal and homicidal ideation.

Records dated in January 2001 reflect that the Veteran had been on "Prozac" for years; and that he had been symptom-free for much of this time.  He apparently once experienced some withdrawal symptoms from "Prozac."  Records at that time included a provisional diagnosis of adjustment disorder with mixed anxiety and depression.

The report of an October 2006 VA examination reflects that the Veteran was appropriately dressed in prison attire; and that he was alert and oriented to time, place, and person.  His speech was clear, coherent, and goal-directed; and his mood was dysphoric.  The examiner noted that the Veteran's speech was somewhat tangential and circumstantial later in the interview, and that the Veteran was relatively vague in his descriptions and explanations of his experiences.  His short-term memory and concentration were somewhat impaired, and his long-term memory was within normal limits.  He denied suicidal or homicidal ideation.  There was no evidence of any thought or perceptual disturbance.  The diagnosis was PTSD.  A global assessment of functioning (GAF) score of 55 was assigned.

Records dated in January 2009 reflect that the Veteran reported nightmares that awaken him, and that he was referred for psychiatric treatment.  The evaluator noted that the Veteran was oriented and alert, and that his hygiene and grooming were within normal limits.  He did not report any suicidal or homicidal ideation, or any auditory or visual hallucinations.  His speech was noted as coherent, and he used good eye contact.  The Veteran did not appear to be delusional, and no psychomotor abnormalities were noted.  No psychosis was noted, and a GAF score of 80 was assigned.   

During a March 2010 VA examination, the Veteran reported that he had not continued with any mental health treatment during his incarceration.  He reported having a stroke in 2008, and having limitation secondary to that.  The Veteran also reported that his prior history of drug and alcohol abuse had been in remission throughout his incarceration.  He reportedly slept about seven-to-eight hours in a 24-hour period, although he had a variable sleep pattern.  He reported having nightmares about two times a week.  The Veteran also reported problems with hypervigilance, exaggerated startled response, difficulty with loud noises, and difficulty with being in crowds.  He also reported problems with anger and irritability, and managed to stay by himself.  He reported intrusive thoughts on a daily basis, as well as flashbacks.

Mental status examination in March 2010 revealed that the Veteran was alert and oriented to person, place, day, date, and time.  His thought process was linear, and his history was adequate.  His affect was mildly blunted.  Insight was demonstrated.  The Veteran presented with a slow response time, and with mild difficulty with attention and memory, which he related to his history of cerebrovascular accident.  He reported having problems with his memory since then.  He did not report any overt symptoms of psychosis, and denied current suicidal or homicidal ideation.  The Axis I diagnosis was PTSD.  A GAF score of 55 was assigned.  The examiner noted moderate impairment in social and occupational functioning due to symptoms of PTSD.

The Veteran underwent another VA examination on April 23, 2013.  The examiner noted that the Veteran's currently assigned GAF score due to PTSD alone was 55; and was reflective of symptoms of difficulty with sleep, having a variable sleep schedule, nightmares three or four times a week, avoidance behavior, intrusive thoughts, hypervigilance, exaggerated startle, difficulty relating to others, detachment, anger, and irritability.  The examiner opined that the Veteran's symptoms were best characterized as causing him occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran is single and had never been married; that he lived with his brother; and that he has seven children.  The examiner also noted that the Veteran currently is not employed, and that he stopped working in 1994 due to incarceration for 15 years.

Records show that the Veteran had been released from incarceration in 2010.  Later, he accidentally was shot in the back in January 2011, which resulted in paraplegia.  The Veteran now is in a wheelchair, and has numerous chronic medical conditions and physical limitations.  Since the accident, the Veteran has become depressed with decreased energy and decreased motivation.  He reported no current suicidal or homicidal ideation.  He reported no remission of symptoms with treatment.  He denied current use of alcohol or illicit drugs. The Veteran also has a diagnosis of an adjustment disorder with depressed mood.  

Current symptoms in April 2013 include depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran presented with no significant increase in severity of PTSD symptoms.  

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

Here, GAF scores of 55 primarily have been assigned by VA examiners throughout the years.  A GAF score of 55 indicates moderate symptoms (e.g., flat affect, circumstantial speech, and occasional panic attacks); and is indicative of moderate impairment in social and occupational functioning (e.g., few friends, conflicts with peers or co-workers).

There has been only one GAF score outside of the 51 to 60 range, which was assigned by a private psychiatrist in January 2009.  However, the PTSD symptoms manifested by the Veteran at that time, as identified by the private psychiatrist, did not reflect any psychosis.  The overall evidence does not reflect serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Although the Veteran reported chronic flashbacks in 1994, he did not complain of flashbacks or symptoms of PTSD when he was hospitalized in 1995.  Nor was there evidence of obsession or of paranoia at that time.  Such evidence reveals no more than definite industrial impairment, and warrants no more than the currently assigned initial 30 percent disability rating under the former rating criteria for PTSD.

Since then, throughout the years, the Veteran's manifestations have included nightmares or sleep impairment, hypervigilance, irritability, intrusive thoughts, startle response, and memory problems.  While the Veteran at times has expressed some depression since the January 2011 accident, he has not expressed suicidal ideation or near-continuous depression affecting his ability to function independently.  The April 2013 examiner was able to distinguish symptoms of PTSD from the Veteran's more recently diagnosed adjustment disorder with depressed mood.  The Veteran has not exhibited illogical or obscure or irrelevant speech, or neglect for personal appearance or hygiene on a consistent basis.  

The Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court noted in Mauerhan, without the examples provided in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  Specifically, the Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified with assigned GAF scores.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the General Rating Formula, the appropriate equivalent rating should be assigned.  Id.

For the rating period prior to April 23, 2013, the Board observes that the Veteran stopped working in 1994 because of his incarceration.  There is no indication in the record that the Veteran's PTSD results in marked occupational impairment, absent other physical limitations.  Based on the Veteran's work history, he does not have deficiencies in work functioning as contemplated for an initial 50 percent or higher rating.  In this regard, the Board notes that the 30 percent initial rating currently assigned is in recognition of definite industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As to the Veteran's social functioning and impairment, the Board observes that the Veteran has difficulty with crowds.  He has retained the ability to function in his home, albeit with assistance from brother.  While the Veteran does have deficiencies in these areas, greater weight of the evidence demonstrates that, prior to April 23, 2013, it is to a degree as contemplated by an initial 30 percent rating.  Even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than an initial 30 percent schedular rating prior to April 23, 2013.  As noted above, his overall level of disability is equivalent to moderate impairment in social and occupational functioning.  None of the assigned GAF scores, in this case, support a higher initial rating if taken alone.  The actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for assignment of a 30 percent disability evaluation.

Of significance, the April 2013 VA examiner noted an increase in severity of the Veteran's symptoms-i.e., difficulty relating to others, detachment, anger, and irritability.  Moreover, the April 2013 VA examiner found that the Veteran's PTSD symptoms alone reflect occupational and social impairment with reduced reliability and productivity, which supports a 50 percent, but no higher, evaluation under the revised general rating formula.  The Veteran also reported becoming more irritable often, and was moderately compromised in his ability to sustain social relationships.  Thus, a 50 percent evaluation is warranted from that point forward.

Based on the lay and medical evidence of record, the Board finds that the evidence does not reflect deficiencies in social functioning as contemplated for a 70 percent or higher rating at any time.  Specifically, the Veteran's speech has been neither illogical, nor obscure, nor irrelevant.  He has functioned independently, and has not exhibited inappropriate behavior.  There is no objective evidence of disorientation.  Although he has moderate social impairment, he has maintained a relationship with his brother. 

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disability are specifically contemplated by the rating criteria, such as concentration problems, disturbances of mood, sleep disruption, and hypervigilance.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for the disability.  In this case, comparing the Veteran's disability level and symptomatology for the disability alone, to the rating schedule, the Board finds that the degrees of disability throughout the rating periods under consideration are contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for extraschedular evaluations is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For the foregoing reasons, a preponderance of the evidence is against a higher initial disability rating for PTSD prior to April 23, 2013; and is in favor of a 50 percent, but no higher, evaluation for PTSD from April 23, 2013.
  

ORDER

An effective date earlier than November 21, 1994, for the award of service connection and compensation for PTSD is denied.  

An initial disability evaluation in excess of 30 percent for PTSD, for the period prior to April 23, 2013, is denied.

A 50 percent disability rating for PTSD, for the period from April 23, 2013, is allowed, subject to the regulations governing the award of monetary benefits.




	(CONTINUED ON NEXT PAGE)
REMAND

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claim for a higher initial disability rating for PTSD, includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Service connection has been established for coronary artery disease, rated as 60 percent disabling; for PTSD, now rated as 50 percent disabling; and for diabetes mellitus, rated as 20 percent disabling.  The combined disability rating is 80 percent.

Consideration is given to the Veteran's background, including his employment and educational history.  In this case, the Veteran does not maintain any employment.  He has work experience as a diesel mechanic and truck driver prior to his incarceration in 1994.  Recent examinations indicate that his service-connected disabilities have a functional impact on his ability to work.  His overall medical status is complex, and his levels of education and any continuing training are not indicated.

In claims for TDIU, VA has the duty to determine the functional limitations imposed on a Veteran due to his service-connected disabilities.  Further medical development is, therefore, required in this case.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU. This letter should specifically request that the Veteran submit a Veteran's Application for Increased Compensation Based on Unemployability form, or a VA-Form 21-8940.  Then take any development action deemed warranted.

2.  Obtain recent VA treatment records pertaining to the Veteran's coronary artery disease, PTSD, and diabetes mellitus, that are not associated with the claims folder or Virtual VA.

3.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner is asked to provide an assessment of the functional impairment associated with all the Veteran's service-connected disabilities, as it relates to the Veteran's ability to perform activities required in various occupational situations. 

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

No action is required of the Veteran and his representative until they are notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


